

[Material marked with an asterisk has
been omitted from this document
pursuant to a request for confidential
treatment and has been filed separately
with the Securities and Exchange
Commission.]



DATED
SEPTEMBER 15, 2010

--------------------------------------------------------------------------------

 

LA SERENA TECHNOLOGIES LIMITED
 
and


SOCIEDAD CONTRACTUAL MINERA WHITE
MOUNTAIN TITANIUM
 

--------------------------------------------------------------------------------

 
SUB-LICENSE AGREEMENT
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
THIS SUB-LICENSE is made on September 15, 2010 and takes effect as of the
Effective Date (as defined below).


BETWEEN:


LA SERENA TECHNOLOGIES LIMITED, having its registered office at Rooms 2201 – 03,
22nd Floor, World-Wide House, 19 Des Voeux Road, Central, Hong Kong, hereinafter
referred to as the “Licensor”
 
and


SOCIEDAD CONTRACTUAL MINERA WHITE MOUNTAIN TITANIUM, having its registered
office at Augusto Leguia 100, Oficina 812, Las Condes, Santiago, Chile,
hereinafter referred to as the “Sub-Licensee”


RECITALS:


(A)
The Licensor is a private Hong Kong company.



(B)
The Sub-Licensee is a wholly-owned Chilean subsidiary of White Mountain Titanium
Corporation, a U.S. corporation formed under the laws of the State of Nevada
(“WM Parent”), the common stock of which is traded in the over-the-counter
market on the OTC Bulletin Board.



(C)
The Licensor has obtained from the Master Licensor the exclusive worldwide
license for the technology relating to a process for the electrolytic extraction
of titanium concentrate to produce sponge titanium metal (including certain
Know-how, as defined in this Agreement) for the purpose of developing and
commercialising such technology.



(D)
Licensor wishes to sub-license this technology for such purpose and is entering
into this Agreement (1) for the purpose of sub-licensing the technology and
obligations to the Sub-Licensee; and (2) for payment by Sub-Licensee of
royalties and other sums to the Licensor in connection with the exploitation of
the technology.



(E)
The Licensor has agreed to sub-license such technology to the Sub-Licensee
solely for titanium metal located on the Sub-Licensee’s project in Chile.

 

 
2

--------------------------------------------------------------------------------

 

 
IT IS AGREED as follows:


1
DEFINITIONS



1.1
In this Agreement:



 
(a)
“Associate” means in respect of either Party:



 
(i)
any firm or body corporate in which, at the time in question, such Party
directly or indirectly:

owns more than half the capital or half of the business assets (calculated by
reference to the values ascribed in the most recent audited accounts available
at that time); or


has the power to exercise more than half the voting rights; or


has the power to appoint more than half the members of the supervisory board,
board of directors or bodies legally representing such firm or body corporate;
or


has the right to manage the business of such firm or body corporate;


 
(ii)
any person, firm or body corporate which, at the time in question, directly or
indirectly has in or over such Party the rights or powers listed above (a
“controller”); and



 
(iii)
any firm or body corporate in which, at the time in question, a controller
directly or indirectly has the rights or powers listed above;



 
(b)
“Calendar Quarter” means a period of three (3) consecutive calendar months
starting from the Effective Date but, if the Effective Date falls on a date
other than the first day of a calendar month, then the first “Calendar Quarter”
shall be the period starting on the Effective Date and ending on the last day of
the second calendar month falling consecutively after the calendar month in
which the Effective Date falls, and subsequent “Calendar Quarters” shall be
identified accordingly.



 
(c)
“Change of Control” means:



 
(i)
as a result of a transaction or arrangement effected after the Effective Date,
any “person” (as such term is used in Sections 13(d) and 14(d) of the U.S.
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Sub-Licensee under an
employee benefit plan of the Sub-Licensee, becomes the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Sub-Licensee, or the WM Parent or any other
Associate standing from time-to-time between the Sub-Licensee and the WM Parent
(collectively “Group”) representing 15% or more of (A) the outstanding shares of
common stock of any member of the Group; or (B) the combined voting power of the
then-outstanding securities of any member of the Group;


 
3

--------------------------------------------------------------------------------

 

 
 
(ii)
as a result of a transaction or arrangement effected after the Effective Date,
any two or more persons (with “person” as defined above and subject to the
trustee/fiduciary exception above) intentionally acting together; or, acting
with the intention or effect that they will or do:

 
a.
combine their voting and other activity in relation to any member of the Group
to the effect that such combination controls, directly or indirectly, securities
of such Group Member representing 15% or more of (A) the outstanding shares of
common stock of such Group member, or (B) the combined voting power of the
then-outstanding securities of such Group member; or,

 
b.
collectively, become the “beneficial owners” (as defined above), directly or
indirectly, of securities of such Group Member representing 15% or more of (A)
the outstanding shares of common stock of such Group member, or (B) the combined
voting power of the then-outstanding securities of such Group member;



 
(iii)
any member of the Group is subject to a merger or consolidation, or series of
related transactions (“Event”), which results in the voting securities of the
Group member outstanding immediately prior to the Event ceasing to represent at
least thirty (30%) percent of the combined voting power of the voting securities
of such Group member or any surviving or other entity outstanding immediately
after the Event;



 
(iv)
the sale or disposition of the legal or beneficial title to all, or
substantially all, of the assets of the Group; or, consummation of any
transaction, or series of related transactions, having the same or similar
effect;



 
(v)
there occurs a change in the composition of the Board of Directors of the
Sub-Licensee or any other member of the Group within a two-year period from the
Effective Date, as a result of which and after such change, fewer than a
majority of the directors of such entity are the same as the incumbent directors
as at the Effective Date;


 
4

--------------------------------------------------------------------------------

 


 
(vi)
the dissolution or liquidation of the Sub-Licensee or any other member of the
Group; or,



 
(vii)
any transaction or series of related transactions that has the substantial
effect of any one or more of the foregoing.



 
(d)
“Effective Date” means 30th September, 2010;



 
(e)
“Gross Receipts” means the greater of: (i) the total gross sales price charged
by the Sub-Licensee for the Product sold by or for the Sub-Licensee in the
relevant period; or, (ii) in respect of any relevant period, the weekly price of
sponge titanium, as published on the Internet by Metalprices.com at
www.metalprices.com, for the week in which the relevant sale is made, multiplied
by the amount of the Product sold, by or for the Sub-Licensee, or, if such
service is not available, as computed by a similar recognized quotation service.



 
(f)
“Improvement” means any change in, development of or improvement and/or
modification to the Know-how and/or the Process (whether patentable or not)
including (without limitation) any change, development, improvement or
modification which makes the Process more efficient or adaptable made or
acquired by the;



 
(i)
Sub-Licensee or any sub-sub-licensee (the “Licensee’s Improvements”); or



 
(ii)
Licensor, otherwise than as a Licensee’s Improvement (the “Licensor’s
Improvements”), to the extent the Licensor is free to license the same in
accordance with the terms of this Agreement;



 
(g)
“Intellectual Property” means all registered designs and applications and the
right to apply for any of them in any country of the world, design rights,
copyright (including any copyright subsisting in any computer software,
including source codes) and typographical rights, database rights, and any other
intellectual property right subsisting in any country in the world but excluding
patents or patent applications (including the Patent Application) and trade
marks or equivalent rights;



 
(h)
“Intellectual Property Rights” means the legal and equitable rights to exploit
the Intellectual Property and Know-how solely in connection with titanium metal;



 
(i)
“Know-how” means all , know-how, designs, plans, specifications, calculations,
formulae, process information, research papers, samples, feedstock materials,
technical information, knowledge and data relating to the Process or the
Products and the manufacture thereof in the possession of the Licensor as at the
date of this Agreement and which it may lawfully communicate to the
Sub-Licensee;


 
5

--------------------------------------------------------------------------------

 

 
 
(j)
“Master License” means the license granted to the Licensor by Master Licensor
pursuant to the agreement dated 15 September, 2010, between such parties.



 
(k)
“Master Licensor” means Chinuka Limited, a private U.K. company.



 
 (l)
“Milestone” means the milestones set out in Schedule 2;



 
 (m)
“Party” means the Licensor or the Sub-Licensee as appropriate and “Parties”
means the Licensor and the Sub-Licensee;



 
(n)
“Patent Applications” means the patent applications identified in Schedule 1,
together with all other applications for patents based on those applications;



 
(o)
“Process” means the process of electrolytic extraction of titanium concentrate
or any alloys to produce sponge titanium metal as set forth in the Patent
Applications;



 
(p)
“Product” means sponge titanium metal or any associated titanium alloys as well
as any other materials produced from the Technology from titanium metal;



 
(q)
“Project” means the Cerro Blanco titanium mining project of the WM Parent
located in Chile;



 
(r)
“sale” means a sale or any other transaction by which the owner of goods or
rights parts with possession of them, and “sell” shall have a cognate meaning;



 
(s)
“Technology” means the Intellectual Property Rights and Process as licensed to
the Sub-Licensee hereunder together with any Improvements licensed by the
Licensor to the Sub-Licensee hereunder;



 
(t)
“Term” means the period from the Effective Date until termination of this
Agreement in accordance with Clauses 21 or 22; and



 
(u)
“University” means the University of Cambridge, England.



1.2
References to “all reasonable endeavours” shall mean to use all such reasonable
efforts as a prudent reasonable person in the position of the party in question,
and anxious in their own interests (and for these purposes it shall be deemed to
be that party’s own interests so to achieve that objective), to achieve the
objective in question, would use;



1.3
References to clauses and schedules are to the clauses hereof and the schedules
hereto;



1.4
Words importing the masculine, feminine or neuter genders include the other
genders;


 
6

--------------------------------------------------------------------------------

 

 
1.5
Words in the singular include the plural and vice versa;



1.6
References to individuals shall include firms and corporations and vice versa;
and



1.7
A reference to a statute or statutory provision includes any statute or
statutory provision which modifies, consolidates, re-enacts or supersedes it.



2
TECHNOLOGY SUB-LICENSE



2.1
The Licensor hereby grants to the Sub-Licensee subject to the provisions of this
Agreement, the non-exclusive, non-transferable, non-assignable right and license
to use, apply, exercise, or otherwise exploit the Technology in connection with
and for the manufacture of the Product created from, and only from, the Project.



2.2
The Licensor hereby grants to the Sub-Licensee subject to the provisions of this
Agreement the non-exclusive limited license to the use of the “Chinuka” name and
any related logo.



2.3
During the Term, the Sub-Licensee shall not, without the prior, written consent
of the Licensor (such consent not to be withheld or delayed unreasonably) grant
to any other person a license or other right to do anything specified within
Clauses 2.1 and 2.2 above.



3
[RESERVED]



4
EXPLOITATION - SUPPLEMENTARY PROVISIONS



4.1
The Sub-Licensee agrees to use all reasonable endeavours to use the Technology
to produce and sell Product from the Project for cash consideration and to
exploit the rights granted  in respect of the Technology on the Project;



4.2
The Sub-Licensee shall report at the same time as the Royalty Statement (as
defined in and required by Clause 7.1) at least once every 3 (three) months, and
otherwise when reasonably requested, on the steps which have been and are being
taken to exploit the Technology as required by this Agreement, together with the
Sub-Licensee’s plans for other or further exploitation of the Technology, and
showing that it is complying with its obligation under Clause 4.1.



4.3
The Sub-Licensee shall not, in whole or part and whether in law or equity,
assign; or otherwise transfer; or, otherwise distance itself from, its legal
and/or equitable rights in the Technology granted hereby.


 
7

--------------------------------------------------------------------------------

 


[Material marked with an asterisk has
been omitted from this document pursuant
to a request for confidential treatment and
has been filed separately with the
Securities and Exchange Commission.]



4.4
This Agreement shall be subject to all provisions of the Master License
affecting sub-licenses granted pursuant to the Master License.  Sub-Licensee
acknowledges receipt of a copy of the Master License and agrees to maintain the
confidentiality of the terms and provisions of the Master License in accordance
with the provisions of Clause 17 below.



4.5
Sub-Licensee shall not do anything which does, will or reasonably might put the
Licensor into breach of the Master License and the Sub-Licensee shall, at
Licensor’s request indemnify and hold harmless Licensor accordingly.



4.6
If there is any conflict or discrepancy between the terms of this Agreement and
the terms of the Master License, then the terms of the Master License shall
prevail.



5
[RESERVED]



6
ROYALTIES



6.1
The Sub-Licensee shall pay as a royalty to the Licensor *% (* percent) of Gross
Receipts generated from the Project after the end of the first Calendar Quarter
following the Effective Date.



6.2
The Sub-Licensee shall pay an initial royalty to the Licensor of 4,000,000
shares of common stock of WM Parent to be held and disbursed in accordance with
the term and conditions of the Escrow Deed set forth in Schedule 3.



7.           ROYALTY STATEMENTS, PAYMENTS, AND AUDIT


7.1
[Reserved]



7.2
Sub-Licensee shall deliver to Licensor, at its offices in Hong Kong, or to such
other address as Licensor may direct, on or before the 15th (fifteenth) day
following the end of each Calendar Quarter during the Term and on the fifteenth
(15th) day of the month following termination or expiration of this Agreement, a
complete and accurate statement (the “Royalty Statement”) of the amount of
Product produced from the Project for the immediately preceding Calendar
Quarter, or portion thereof, during the Term (the “Royalty Period”).


 
8

--------------------------------------------------------------------------------

 


The Royalty Statement shall also: (i) show the amount (if any) of royalty earned
and payable by the Licensor in the Royalty Period; and (ii) be certified as
accurate by an officer of Sub-Licensee and shall include such additional
information as Licensor may from time to time reasonably request.  The Royalty
Statement shall be furnished to Licensor whether or not any Product was produced
during the Royalty Period, and whether or not royalties have been earned by
Licensor during the Royalty Period.  Royalty Statements shall be in a form
reasonably acceptable to Licensor.


7.3
Royalty payments shall become due when the Sub-Licensee has been paid for the
Product upon which the royalty has been earned.  The amount shown in each
Royalty Statement as being due to the Licensor shall be paid simultaneously with
the submission of the Royalty Statement.  All amounts payable to Licensor by
Sub-Licensee shall be submitted to the Licensor’s order.



7.4
The receipt and/or acceptance by Licensor of any Royalty Statements or royalties
paid hereunder to Licensor, or the cashing of any royalty checks paid hereunder,
shall not preclude Licensor from questioning the correctness of the Royalty
Statement or the amounts paid; provided that Sub-Licensee is notified in writing
within 30 (thirty) business days following the issuance of the Royalty Statement
by Sub-Licensee or receipt of the royalty payment by Licensor, whichever shall
be later.  In the event that any inconsistencies or mistakes are discovered in
the Royalty Statements or payments, and Sub-Licensee is duly notified, they
shall immediately be rectified by Sub-Licensee and the appropriate payment shall
be made by Sub-Licensee.  In the event Sub-Licensee shall discover a mistake
resulting in an overpayment in any Royalty Statement, it shall be allowed to
offset such amount in the next Royalty Statement and payment made to Licensor.



7.5
All cash payments made hereunder shall be in U.S. Dollars unless otherwise
specifically agreed upon by the Parties.



7.6
Interest at a rate of 8% (eight percent) per annum shall accrue on any amount
due to the Licensor hereunder from and after the date upon which the payment is
due and payable until the date of receipt of payment.  The same interest rate
shall apply to any amount due from the Licensor to the Sub-Licensee hereunder.



7.7
Sub-Licensee agrees to keep accurate books of account and records at its
principal place of business covering all transactions relating to the license
granted herein and pertaining to the items required to be shown in the Royalty
Statements to be submitted pursuant hereto, including without limitation,
invoices, correspondence, banking, financial, and other records
(“Records”).  Licensor and its duly authorized representatives shall have the
right, upon 5 (five) days’ written notice, during normal business hours, to
audit such Records and to make copies and extracts thereof.  Such audit shall be
for the sole purpose of determining whether and to what extent all royalties
have been paid, in full and as and when payable under this Agreement.  In the
event that any such audit reveals an underpayment by Sub-Licensee, Sub-Licensee
shall within 30 (thirty) days after receiving written notice from Licensor, and
provided that Sub-Licensee has not then raised a bon fide objection to such
finding, remit payment to Licensor in the amount of such underpayment, plus
interest calculated from the date such payment(s) were actually due until the
date such payment is actually made.  In the event that any such underpayment is
greater than one hundred thousand Dollars ($100,000), Sub-Licensee shall
reimburse Licensor for the reasonable costs and expenses of such audit, up to a
total of $25,000, inclusive of VAT.  In the event such audit shall reveal a
mistake resulting in an overpayment in any royalty payment, Sub-Licensee shall
be allowed to offset such amount in the next Royalty Statement and payment made
to Licensor.  Following such an audit, any disagreement by either Party as to
the amount owed shall be resolved by arbitration as set forth in Clause 30
hereof.


 
9

--------------------------------------------------------------------------------

 


7.8
Unless fraud is alleged, the Licensor may only conduct one audit of Records in
any twelve month period.



7.9
All Records shall be retained by Sub-Licensee for at least 6 (six) years; and,
the final audit of Records may be conducted by or for the Licensor at any time
within 1 (one) year after the expiration or termination of this Agreement.



8
[RESERVED]



9
DISCLOSURE OF TECHNOLOGY



9.1
To the extent that, at the Effective Date, the Process and Technology have not
been fully disclosed to the Sub-Licensee, the Licensor shall disclose the same
to Sub-Licensee as soon as reasonably practicable after the Effective Date.



9.2
The Licensor shall respond promptly to all requests for an explanation or
clarification relating to information disclosed under Clause 9.1. The
Sub-Licensee hereby agrees to exercise any such requests reasonably and, unless
exceptionally necessary, not more than 4 (four) times in any one year.



9.3
The Sub-Licensee hereby acknowledges that any information or data forming the
whole or part of the Technology which has been obtained by it prior to the
Effective Date and identified in accordance with Clause 16.3 shall be deemed to
have been furnished under the provisions of this Agreement.



10
COSTS & EXPENSES



10.1
Each of the Parties shall be responsible for its own costs and expenses in
connection with the negotiation and formation of this Agreement.


 
10

--------------------------------------------------------------------------------

 

11 
MARKING



11.1
The Sub-Licensee shall identify the Process in all publicity and promotional
material as the “Chinuka Titanium Metal Process” or such other names acceptable
to the Licensor, and shall, where appropriate in promotional material, include a
reasonably prominent reference to the process being invented at the University.



11.2
All goodwill and other rights in the name referred to in Clause 11.1 or such
other names as may be adopted by agreement between the Parties shall vest in the
Licensor and to the extent any such rights may be acquired by the Sub-Licensee,
the Sub-Licensee shall hold the same in trust for the Licensor and shall, at the
Licensor’s request and cost, execute such assignment or other document,
instrument or transfer as the Licensor may require in order to vest in it
absolutely all such rights.



11.3
The Sub-Licensee shall mark with such patent markings as may be desirable for
assuring or enhancing the patent protection afforded to the Technology.



12           EXCHANGE OF FUTURE TECHNOLOGY


12.1
The Licensor and the Sub-Licensee undertake that they will promptly disclose to
the other any Improvements arising at any time until the end of the Term. To the
extent any Improvement is acquired by either Party from a third party, the
obligations under this Clause 12 shall be subject to any restrictions imposed by
such third party on use, or disposal, or otherwise in relation to such
Improvement.



12.2
The Sub-Licensee shall have an exclusive license during the Term to develop,
operate, use, apply, exercise or otherwise exploit the Licensor’s Improvements
in or as part of carrying out the Process.



12.3
The Licensor shall have a non-exclusive, royalty free license during the Term to
use the Sub-Licensee’s Improvements to which Clause 12.1 applies for the purpose
of research carried out by or in conjunction with the any academic
institution(s).



12.4
The Licensor shall, in addition, have a non-exclusive license during the Term,
to use and exploit the Sub-Licensee’s Improvements during the Term and
thereafter in application with any other metal not covered by the license
granted pursuant to this Agreement. The Licensor’s license shall be



12.4.1
royalty free in respect of any Improvement during the Term; and


 
11

--------------------------------------------------------------------------------

 


[Material marked with an asterisk has been
omitted from this document pursuant to a
request for confidential treatment and has
been filed separately with the Securities and
Exchange Commission.]



12.4.2    following the end of the Term, subject to payment of:


 
(i)
*% (*percent) of the royalty or other payments received by the Licensor in
connection with the use, in whole or part, of such Improvement, and



 
(ii)
a reasonable royalty for the Licensor’s own use pursuant to this license in
respect of any Improvement.



In the event of any dispute as to the amount received by the Licensor which is
attributable to an Improvement, or the amount of any reasonable royalty, the
matter shall be settled in accordance with Clause 31.


12.5
In relation to any Improvements exchanged hereunder which may be susceptible of
patent or like registered protection, each Party shall: (i) promptly inform the
other and keep informed in writing all of the things done by it to obtain such
patent protection; and, (ii) not abandon or cease to maintain any application or
patent relating to any Improvement or authorise any sub-sub-licensee to do so
without giving the other at least one month’s prior written notice of any
intention to do so or such lesser notice as circumstances outside the control of
the Party, and if such notice is given, shall at the written request of the
other maintain any such application or patent at the expense of the other upon
terms to be agreed by the Parties in writing. The Parties undertake to negotiate
such terms without delay and on a reasonable and fair commercial basis.



13
WARRANTIES



13.1
(a) The Licensor warrants that as at the Effective Date, it does not know
(having made reasonable enquiry) of any litigation or adverse claims, whether
instigated or threatened, concerning the Technology; and, does not know (having
made reasonable enquiry) of any circumstances which will, or are likely to, give
rise to any such litigation or claims.



(b) The Licensor warrants that the Technology does not, and during the Term
shall not, infringe the intellectual property, or other, rights of any third
party; and, without prejudice to the generality of the foregoing, further
warrants that the Process can be used during the Term, without causing or
creating any such infringement, for the electrolytic extraction of titanium
concentrate to produce sponge titanium metal.  This warranty shall be deemed
given by the Licensor to the Sub-Licensee in respect of each Improvement, as at
the date on which such Improvement is delivered to the Sub-Licensee.

 
12

--------------------------------------------------------------------------------

 
 
(c) The Licensor does not warrant that the use of the Technology in conjunction
with any other technology will not, as a result of such combination, infringe
the intellectual property or other rights of any third party.
 
(d) The Licensor does not warrant the nature, quality or quantity of Products
produced using the Technology, either alone or in combination with other
technology.


(e) The Licensor shall indemnify and hold harmless the Sub-Licensee and its
Associates against any and all claims made against the Sub-Licensee and/or its
Associates to the extent that such claims arise from or as a result of breach of
the foregoing warranties, or any of them.


13.2
The Licensor further warrants to the Sub-Licensee that:



13.2.1
it has full power and authority under its constitution and has taken all
necessary action and has obtained all authorisations, consents and approvals to
execute and perform this Agreement;



13.2.2
the supply of the Technology hereunder and the use of the Technology in the form
in which it is supplied does not infringe the copyright or rights in
confidential information of any third party;



13.2.3
it has not charged or otherwise encumbered any of the Technology; and



13.2.4
the Licensor has not disclosed any substantial or material part of the
Technology other than in confidence pursuant to a written confidentiality
agreement or to a Patent Office in pursuance of a patent application.



13.2.5
the Patent Applications are free from all liens, charges or other interests or
encumbrances;



13.2.6
the Licensor has not, prior to the Effective Date, entered into any agreement,
arrangement, joint venture, collaborative project or other dealing whatsoever
with any other person or body which would prevent it from lawfully granting the
license hereunder;



13.2.7 
as of the Effective Date



 
(i)
the Master License is in full force and effect and there are no known grounds
upon which it may be terminated or otherwise materially changed to the detriment
of the Sub-Licensee;



 
(ii)
the Master Licensor is the sole applicant for the Patent Applications;

  

 
13

--------------------------------------------------------------------------------

 
 

  
(ii)
such Patent Applications are still subsisting;

 
 
(iii)
such Patent Applications are not subject to any formal opposition proceedings in
any patent office;



 
(iv)
all relevant renewal or other fees in respect of such Patent Applications have
been paid on their respective due dates for payment;



 
(v)
to the best of the Licensor’s knowledge and belief, neither the Licensor nor the
Master Licensor has done or omitted to do, or is aware of, any act by it that
will prevent the patents being granted on such Patent Applications; and,



 
(vi)
all costs, fees and other charges required for the maintenance and protection of
any patents derived from the Patent Applications and/or the Technology shall be
paid by the Licensor.



14
ENFORCEMENT OF RIGHTS



14.1
Each Party shall inform the other Party promptly if it becomes aware of any
infringement or potential infringement of the Patent Applications or any
resulting patent, Intellectual Property or other rights in or over the
Technology.



14.2
The Licensor shall take all necessary legal or other action against any third
party to prosecute, enforce and maintain the Patent Applications and all patents
resulting from the Patent Applications, and the Technology at its sole expense.



14.3
The Sub-Licensee shall agree to be joined in and to provide all reasonable
assistance in relation to any such legal action subject to being indemnified and
secured in a reasonable manner as to any costs, damages, expenses or other
liability and shall have the right to be separately represented by its own
counsel at its own expense.



14.4
Before starting legal action in accordance with Clause 14.2 or agreeing to any
settlement, the Licensor shall consult the Sub-Licensee and shall take into
account the Sub-Licensee’s reasonable requests and recommendations.



15
[RESERVED]



16
PROTECTION AND OWNERSHIP OF RIGHTS



16.1
Nothing herein shall grant any rights, other than as expressly set out in
Clauses 2, 5.1, and 12.2, 12.3 and 12.4, in or transfer any rights of ownership
in the Technology to the Sub-Licensee.  Ownership of the Technology and the
Patent Applications shall remain vested exclusively in the Master Licensor.


 
14

--------------------------------------------------------------------------------

 

16.2
Any Know-how which is disclosed or made available by or on behalf of any
educational institution shall be deemed to have been made available by the
Master Licensor.



17
CONFIDENTIALITY



17.1
Each Party (the “recipient party”) shall keep confidential all business and
trade secrets, methods of doing business, customer lists and other information
and material obtained from the other (the “disclosing party”) in connection with
this Agreement including (without limitation) the Know-how. Each Party
undertakes not to disclose any such material or information to any third party
other than:



17.1.1
Sub-licensees; and



17.1.2
the recipient party’s customers or prospective customers for the Products or
prospective sub-sub-licensees who require such disclosure where bona fide
necessary for an evaluation or instruction in the use of the same and who have
first signed a confidentiality agreement in such form as the disclosing party
may reasonably require.



17.2
The recipient party will limit disclosure to the responsible officers and
employees of the recipient party who require such disclosure where bona fide
necessary for the proper performance of their duties and who are subject to
appropriate enforceable obligations of confidence.



17.3
The recipient party undertakes to take all reasonable steps both to minimise the
risk of disclosure of such confidential information by employees and others and
to enforce such confidentiality agreements in case of need.



17.4
The obligations of confidentiality under this Clause 17 shall not apply to any
information or material which the recipient party can prove was:



17.4.1
already known to it prior to its receipt thereof from the disclosing party;



17.4.2
subsequently disclosed to it lawfully by a third party who did not obtain the
same (whether directly or indirectly) from the disclosing party;



17.4.3
in the public domain at the time of receipt by the recipient party or has
subsequently entered into the public domain other than by reason of the breach
of the provisions of this Clause 17 or any obligation of confidence owed by the
recipient party or by Sub-licensees to the disclosing party;


 
15

--------------------------------------------------------------------------------

 


17.4.4
independently generated by or for the receiving party by persons having no
direct or indirect access to similar information or material supplied by the
disclosing party. In such a case the receiving party shall, on request from the
disclosing party, provide to the disclosing party or (where the recipient
reasonably objects to disclosure to the disclosing party) to an independent
third party nominated by the disclosing party all information and documents
reasonably required by the disclosing party to satisfy itself that the
development was independent.



18
FURTHER ACTIONS



18.1
At any time after the Effective Date the Parties shall, and shall use all
reasonable endeavours to, procure that any necessary third party shall execute
such documents and do such acts and things as the Sub-Licensee may reasonably
require for the purpose of giving to the Sub-Licensee the full benefit of all
the provisions of this Agreement.



18.2
Each Party shall at the request and cost of the other execute any further
documents of a formal nature and do any further acts or things by way of
formalities which may be necessary or desirable to give effect to this Agreement
in any country.



19
LIABILITY



19.1
The Sub-Licensee acknowledges that the Technology is at a development stage.
Save as provided in Clause 13 (Warranties), no warranties express or implied,
whether by statute, custom or usage or otherwise are made in relation to any
information or the performance of any product or process made hereunder or in
accordance with the Technology. Subject to the warranty given in Clause 13, the
Sub-Licensee uses the Technology at its own risk.



19.2
Save as provided in Clause 13, the Licensor shall not be liable for any loss or
damage of whatsoever nature and howsoever caused arising out of the use of any
information or data by or with the authority of the Sub-Licensee, or the
provision by the Licensor of any services (whether as advice, information or
articles or otherwise) to the Sub-Licensee hereunder and the Sub-Licensee shall
indemnify the Licensor against and hold it harmless in respect of any claim or
action made or taken against the Licensor in respect thereof.



19.3
Except for liability arising under the warranties given in Clause 13, under no
circumstances shall the Licensor be liable for any indirect, special or
consequential loss, or for any loss of profits, revenue or reputation, arising
out of or in connection with the use, by the Sub-Licensee of any information or
designs provided by or on behalf of the Licensor hereunder.



19.4
Except for liability arising under the warranties given in Clause 13, under no
circumstances shall the aggregate liability of the Licensor to the Sub-Licensee
for any loss or damage howsoever caused under or in connection with this
Agreement exceed in the aggregate $400,000.


 
16

--------------------------------------------------------------------------------

 


19.5
Nothing in this Clause 19 shall exclude any liability of the Licensor in respect
of any personal injury or death resulting from the Licensor’s negligence; and,
nothing in this Clause 19 shall exclude or limit any liability of the Licensor
for any fraudulent misrepresentation.



19.6
The exclusion of liabi1ity and indemnity in this Clause 19 and Clause 20 are
entered into on behalf of and shall also apply in favour of any persons involved
in the development of the Process, and the Licensor holds the benefit of these
provisions, so far as applicable to them, in trust for each such person.



19.7
The provisions of Clauses 19.2 and 19.6 and Clause 20 shall apply (mutatis
mutandis) for the benefit of the Sub-Licensee in relation to any Improvements
made available to the Licensor hereunder.



19.8
In this Agreement, where one Party undertakes to indemnify the other the:



19.8.1
indemnified Party shall notify the indemnifier as soon as possible after it
becomes aware of a claim by a third party, or some other act or circumstance
which may give rise to a claim under the indemnity, and shall keep the
indemnifier fully informed of any developments in relation to such a claim, act
or circumstance; and



19.8.2
indemnity shall be conditional on the indemnified Party (i) defending, settling
and otherwise dealing with the claim, act or circumstance as the indemnifier
shall reasonably direct (including lending its name, subject to sufficient
security for any liability it may incur) to any proceedings and (ii) making no
admission of liability or otherwise without the prior written consent of the
indemnifier.



19.9
Nothing in this Clause 19 shall excuse the Licensor or Sub-Licensee from
performance of any of its obligations under this Agreement.



19.10
Notwithstanding any other provision to the contrary, the Parties expressly waive
any claim or action either may have against the University arising out of use or
exploitation of the Technology and any loss, damage or expense whatsoever which
either Party may suffer or incur through the use or exploitation of the
Technology.  The University shall have the right to enforce the provisions of
this Clause 19.10.



20
INDEMNITY

20.1
Sub-Licensee shall indemnify and hold harmless Licensor and its Associates
against any and all claims, of whatsoever nature which are made against Licensor
and/or its Associates and which arise from any act or omission by Sub-Licensee,
or its Associates or its or their contractors and sub-contractors, in the course
of producing (or attempting or preparing to produce), selling or otherwise
dealing with Product.

 

 
17

--------------------------------------------------------------------------------

 


21
TERM



21.1.1
This Agreement shall commence on the Effective Date and shall continue until
terminated according to Clause 22.



22
TERMINATION



22.1
This Agreement may be terminated forthwith by either Party (the “first party”)
by written notice to the other in the event of one or more of the following if
the other:



22.1.1
goes into liquidation (other than voluntary liquidation for the purpose of a
bona fide reconstruction or amalgamation the terms of which have been approved
in advance by the first party in writing) or is dissolved or struck off;



22.1.2
is unable to pay its debts as they mature or suffers the appointment of a
receiver, administrative receiver or administrator (or any similar official or
process under the law of its domicile or place of incorporation) of the whole or
any part of its assets or is the subject of any insolvency proceedings; or



22.1.3
is in material breach of any of the provisions of this Agreement and fails to
remedy such breach (where it is capable of being remedied) within 60 (sixty)
days of a notice from the first party so to do.



22.2
This Agreement may be terminated forthwith by the Licensor by written notice to
the Sub-Licensee if:



(a) there is a Change of Control; or,


(b) the Sub-Licensee disposes of all, or substantially all, of its business
and/or assets to any person, firm or corporation,


In each case, otherwise than with the prior written approval of the Licensor,
with such approval not to be withheld or delayed unreasonably.


In each case, the termination shall be effective upon delivery of a written
termination notice from the Licensor to the Sub-Licensee.


22.3
This Agreement may be terminated forthwith by Licensor by written notice to the
Sub-Licensee in the event that the Milestones are not completed as set forth in
Schedule 2.  The termination shall be effective upon delivery of the written
notice.

 

 
18

--------------------------------------------------------------------------------

 

22.4
Termination of this Agreement shall be without prejudice to any rights of either
Party which may have accrued up to the date of such termination and the rights
to terminate this Agreement are not intended to be exclusive but shall be in
addition to every other remedy or right now or hereafter existing including the
right to recover damages and to a decree requiring any appropriate performance
required by this Agreement.



22.5
Subject to Clause 23, in the event of termination of this Agreement for whatever
cause, neither the Sub-Licensee nor any liquidator, administrator or
administrative receiver thereof shall have any right whatsoever to use, assign,
license or otherwise deal in the Technology, the Licensor’s Improvements or any
of the rights granted to the Sub-Licensee by this Agreement.



23
CONSEQUENCES OF TERMINATION



23.1
Upon termination of this Agreement either by the Licensor, or at the end of the
Term, the Sub-Licensee and Licensor shall respectively return to the other all
samples, designs, plans, specifications, research papers, drawings, technical
documents and other Know-how in tangible form supplied to it by the other or by
its Associates and all copies thereof in its or, in the case of the
Sub-Licensee, any of the Sub-Licensee’s Associates’ possession, power or custody
or in that of any sub-contractor or Sub-licensee (but subject to any rights
(including rights of sub-sub-licensees) preserved pursuant to this Agreement.



23.2
If this Agreement is terminated by the Sub-Licensee under Clause 22.1 then,
without prejudice to the respective rights of the Parties, unless the
Sub-Licensee gives notice to the contrary within the 30 days after the effective
date of such termination, the license granted by this Agreement shall not
terminate and this Agreement shall be deemed assigned and shall be novated, with
effect on and from the effective date of such termination, by the Licensor to
the Master Licensor.  All royalties or other license payments due hereunder to
Licensor shall thereafter be payable to Master Licensor.



23.2
In the event the Master License is terminated, the license granted hereunder
shall continue and this Agreement shall be deemed novated in favour of the
Master Licensor and all royalties or other license payments due under this
Agreement in relation to periods starting on or after the effective date of
termination of the Master License, shall then be payable to, and paid to, the
Master Licensor.   Any and all costs incurred by the Sub-Licensee in connection
with any such novation shall be paid by the Licensor and the Sub-Licensee may
deduct such costs from any amounts otherwise due from the Sub-Licensee to the
Licensor, whether under this Agreement or otherwise.



23.3
Termination of this Agreement or the Master License shall not affect the
Parties’ rights or obligations under any of Clauses 13, 17, 18, 19, 23, and 30,
or any other provisions of this Agreement which expressly or by their nature or
effect are intended to continue beyond termination.

 

 
19

--------------------------------------------------------------------------------

 

24
NOTICES



24.1
All notices to be given under this Agreement shall be delivered by hand, or sent
in writing by first class registered or recorded delivery mail, or fax to the
appropriate address shown at the head of this Agreement or to such other address
as the Party concerned shall from time to time designate by notice pursuant
hereto. Any such notices on the third working day after the same shall have been
properly posted; or in the case of hand delivery, e-mail delivery on the day of
delivery; or, in case of delivery by fax on the first such working day after the
day of transmission by the fax operator provided that in the case of fax
transmission the transmitting fax machine generates upon completion of the
transmission a transmission report stating that the notice has been duly
transmitted without error to the addressee’s fax number, and a copy of such
notice is posted to or delivered to the address of the party concerned in
accordance with this Clause.



25
ASSIGNMENT AND SUBLICENSING AND THIRD PARTY RIGHTS



25.1
The Sub-Licensee shall not, in whole or in part and whether in law or equity,
assign, sub-license, charge, sub-contract or otherwise dispose of any of its
rights or obligations under this Agreement.



25.2
Except for the rights granted the University, as provided in Clause 19.10 above,
this Agreement may not be enforced by any person who is not a Party and, subject
thereto, the Parties confirm that this Agreement is not intended to confer any
benefit on any person which may be enforced by that person unless they are a
Party. Notwithstanding the foregoing exception, this Agreement may be varied by
the Parties in accordance with its terms without the consent of any person who
is not a Party. Subject to the foregoing, the rights granted to third parties
under the Contracts (Rights of Third Parties) Act 1999 are hereby excluded to
the fullest extent permitted by law.



26
WAIVER



26.1
The rights of either Party arising out of any provision of this Agreement or any
breach thereof shall not be waived except in writing. Any waiver by either Party
of any of its rights under this Agreement or of any breach of this Agreement
shall not be construed as a waiver of any other rights or of any other or
further breach.

 

 
20

--------------------------------------------------------------------------------

 

 
27
AMENDMENTS



27.1
This Agreement may not be amended except by an agreement in writing signed by
both Parties.



28
ENTIRE AGREEMENT



28.1
This Agreement shall supersede all previous agreements and arrangements between
the Licensor and the Sub-Licensee or their respective predecessors relating to
the subject matter hereof, and in so far as they or some of them may still be of
effect are hereby declared to have been superseded by this Agreement without
claim for compensation or otherwise by either Party but without prejudice to any
rights or liabilities accrued before the date hereof.



29
SEVERABILITY



29.1
All agreements and covenants contained herein are severable and in the event of
any of them being held to be invalid by any competent court, this Agreement
shall be interpreted as if such invalid agreements or covenants were not
contained herein.



29.2
In such event the Parties will negotiate in good faith to substitute a provision
which has an effect as close to that of the provision omitted as is lawful or
valid. If, in relation to any provision which goes to the substance of the this
Agreement, the Parties are not able to reach agreement after negotiation in good
faith, either Party shall be entitled to terminate this Agreement on written
notice to the other.



30
LAW



30.1
This Agreement shall be interpreted and the rights and liabilities of the
Parties shall be determined in accordance with the laws of England and the
parties agree to submit to the non-exclusive jurisdiction of the English Courts.



30.2
In the event of a dispute or difference arising out of or in connection with
this Agreement (other than a dispute or difference subject to expert
determination), the Parties shall first use all reasonable endeavours to resolve
the dispute or difference by mutual negotiation. If the Parties cannot settle
the dispute or difference by the above means, then either Party shall have a
right to give one month’s written notice that the matter shall be referred to
alternative dispute resolution (“ADR”) under the supervision of the Centre for
Effective Dispute Resolution of Princess House, 95 Gresham Street, London, EC2V
7NA (“CEDR”), and the other Party shall not unreasonably refuse to co-operate in
making such a reference.



30.3
ADR shall be conducted using a sole mediator (“Neutral”) in or substantially in
accordance with CEDR’s recommended agreement for the time being in use. The
Neutral should be a CEDR accredited mediator agreed between the Parties, or in
default of agreement within 14 (fourteen) days of notice of either Party calling
upon the other to engage in ADR, appointed by CEDR.


 
21

--------------------------------------------------------------------------------

 

 
30.4
The Parties agree to co-operate fully and promptly and in good faith with CEDR
or the Neutral in the performance of their obligations under this Clause
including without limitation the doing of all such acts and the signing of all
such documents as CEDR or the Neutral may reasonably require to give effect
hereto, including, without limitation, CEDR’s relevant agreement for the time
being.



30.5
ADR shall commence by either Party serving on the other written notice (“ADR
Notice”) setting out in summary form the issues in dispute and calling upon that
other Party to join in an approach to CEDR for the appointment of the Neutral.



30.6
Unless agreed otherwise in the course of the procedure each Party shall bear its
own costs of ADR.



30.7
If and to the extent that after engaging in good faith in ADR the Parties do not
resolve the matters in dispute or any of them, all matters remaining in dispute
or difference shall be referred to the Courts.



30.8
Either Party before or during any dispute resolution proceedings may apply to a
court having jurisdiction for a temporary restraining order or preliminary
injunction where such relief is necessary to protect its interests pending
completion of the dispute resolution proceedings. The dispute resolution
procedure shall not be required for actions for breach of confidentiality or
enforcement of intellectual property rights and the Parties may bring such
actions in any relevant court.



31
CONDUCT UNDER THE AGREEMENT



31.1
Each Party agrees that it will at all times act in good faith to the other in
relation to any matter arising under or in connection with this Agreement.



32
FORCE MAJEURE



32.1
If the performance of this Agreement by a Party (“Affected Party”) is prevented,
delayed or otherwise impeded by any event or circumstance; or any series or
combination of events and/or circumstances, which reasonably is, or was, outside
the control of the Affected Party (“Force Majeure”), then the Affected Party
shall not be in breach of this Agreement and such other Party shall have no
rights of claim or action (including the right to terminate this Agreement)
against the Affected Party in connection therewith.


 
22

--------------------------------------------------------------------------------

 

 
32.2
In this Agreement, the term “Force Majeure” shall include, but shall not be
limited to, acts of war (declared or not); acts of terrorism; acts of government
or government agencies; severe weather conditions leading to a general failure
of transport and/or other communication systems; general, national or regional
strikes affecting workers generally or a particular class or group of workers;
earthquakes and other severe, natural phenomena.  Such term shall not include an
inability to make payments as they fall due unless such inability is caused by a
material failure of the banking system in which case the Party making the
payment shall use all reasonable efforts to find an alternative way of making
such payment as promptly as possible.



32.3
If performance of any material part of this Agreement is prevented or materially
delayed or otherwise impeded by Force Majeure for a period of more than 120
consecutive days or more than a cumulative 150 days in any consecutive 365 days,
then either Party shall be free to give notice to the other Party that, unless
full performance of this Agreement is recommenced within the next following 15
days, then this Agreement shall be terminated at the end of such 15th day.


 
23

--------------------------------------------------------------------------------

 

 
33
HEADINGS



33.1
The headings in this Agreement are for reference only and do not limit or affect
the interpretation thereof.



AGREED by the Parties through their authorized signatories:


For and on behalf of
 
For and on behalf of
     
La Serena Technologies Limited
 
Sociedad Contractual Minera White
Mountain Titanium
     
/s/ Brian Flower
 
/s/ Michael P. Kurthanjek
Brian Flower, Managing Director
 
Michael P. Kurtanjek, President
     
September 15, 2010
 
September 15, 2010
Date
 
Date


 
24

--------------------------------------------------------------------------------

 


Schedule 1


The Patent Applications


Name of Invention
 
Patent Applications
Number(s)
 
Filing/Priority Date
Chinuka Ltd. “Treatment of Titanium Ores”
 
UK Patent Application 0913736.5
 
Filing Date
August 6, 2009
Chinuka Ltd. “Treatment of Titanium Ores”
 
International Patent Application
 
Filing Date



Schedule 2


Milestones



   
Milestone
     
1
 
Within 1,826 days (5 years) after the Effective Date, cumulative expenditure
(capital and/or expense) of $5,000,000 towards the development of the
Technology.
2
 
Minimum royalty payments, pursuant to Clause 6.1 of $200,000 per year with the
first of such years starting on and from the day after the 5th anniversary of
the Effective Date.
3
 
Commercial production of Product starting in the year beginning on the day after
the 9th anniversary of the Effective Date.



Schedule 3


Escrow Deed
SEE ATTACHED

 
25

--------------------------------------------------------------------------------

 